09/25/2019 WED 1 2: 16               FAX 22538891 33 Kean Miller                                                                                                       U001/001
        Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 1 of 11 PageID #: 6




 KEAN MILLER.               A TTORNEYS              AT     LAW
                                                                                                                             2019SEP 25 PM .1 03

                                                        FACSIMILE TRANSMISSION

 TO                        Avoyelles Parish Clerk of Court                               FROM                       Michelle Chariot
                           ATTN: Civil Department
 FAX                       318-253-7578                                                  TELEPHONE (225)382-4690
 TELEPHONE (318)253-7523                                                                 FILE NO.                   11724-3
 DATE                      September 25, 2019                                            OPERATOR                   Michelle Chariot
 PAGES                     Cover                                                         RE                         SUIT RECORD REQUEST
                                                                                                                    Kennedy v. Terral River
                                                                                                                    Service, Inc, et al
                                                                                                                    Case No.: 2019-7152


 COMMENTS:
             Dear Clerk:

        Please provide a copy of the suit record for Case No.: 2019-7152 to my attention via fax at
  225-388-9133 and via mail to Kean Miller, LLP, ATTN:Edward Hardin,P.O, Box 3513, Baton
  Rouge, La 70821-3513. Please provide an invoice for payment,

             Feel free to contact me at 225-382-4690 should you have any questions. Thanks for your help.


 Mattkci Coppuo                                                                                    Many thanks,
       q 2S 19                                                                                     Michelle Chariot

        tug&                                                                                       Paralegal




                                                                   CONFIDENTIALITY NOTE:

 The infbrination contained in this facsimile message may contain legally privileged and/or confidential information and is intended only for use by the individual or
 entity named above. If the reader of this message is not the intended recipient, you arc hereby notified that any dissemination, distribution or reproduction of this
 facsimile is strictly prohibited, If you have received this facsimile in error, we would appreciate your notifying us at 225.387,0999,




        T 225.367.0999 I F 225.388.9133
                                                                                                                                                   TALL-STATE LEGAL®




        II City Plaza 1400 Convonlion Snot Suite 700 I Beton Rouge, I.A 70602                                                                                           EXHIBIT
 199917210cult Orlice Box 35131 Baton Rouge,LA 70821
        koarirniller.00ln
Page 1/6 CIVIL, 2019-00007152, Transaction Date: 08/30/2019
         Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 2 of 11 PageID #: 7



                                                                                                AVf-YE3 yF a PARISH
                                                                           1'1 9 7 1 5            tER '    ANT
                                              CIVIL SUIT NO.
                                                                                            2 19 AUG 30 AM 10: 03
                    GREG E.KENNEDY                                          12TH JUDICIAL DISTRIC              URT

                    VERSUS                                                 PARISH OF AVIAtil

                    TERRAL RIVER SERVICE,INC.                               STATE OF LOUISIANA
                    AND CIGNA


                            PETITION FOR MEDICAL COVERAGE AND DAMAGES FOR
                               FAILURE TO PROVIDE COVERAGE UNDER COBRA

                            NOW INTO COURT,through undersigned counsel, comes GREG E. KENNEDY,of

                    the full age of majority, a resident of and domiciled in Avoyelles Parish, Louisiana, who

                    respectfully submits as follows:



                            Made defendants herein are

                            TERRAL RIVER SERVICE, INC, a domestic company authorized to do and
                            doing business in the State of Louisiana, who may be served through its agent
                            for service of process, Daniel Terral, 10100 Highway 65S, Lake Providence, LA
                            71254; and

                            CIGNA, a foreign company authorized to do and doing business in the State of
                            Louisiana, who may be served through its agent for service of process, CT
                            CORPORATION SYSTEM, 3867 Plaza Tower Drive, Baton Rouge„
                            Louisiana, 70816;(all hereinafter collectively referred to as "Defendants")

                                                                      2.

                            DEFENDANTS are truly and justly indebted unto Petitioner for damages and medical

                     expenss incurred, together with legal interest therein, from the date of judicial demand, and

                     after,for the reasons herein after enumerated.

                                                                      3.

                            Petitioner's last day of work with defendant, TERRAL RIVER SERVICE,INC., was on

                     or about February 12, 2019, due to sickness and/or injury. After his TWELVE (12) weeks of

                     FMLA, Petitioner was never notified of his rights to retain his insurance, nor given any

                     information regarding continued coverage through COBRA despite repeated requests.

                                                                      4.

                            Petitioner was only made aware that he no longer had insurance coverage at an

                     appointment with his neurosurgeon on June 5,2019.




                                                 Kennedy v. Terral River Service, Inc & CIGNA
                                                             Petitionfor Damages
                                                                 August 2019
Page 2/6 CIVIL, 2019-00007152, Transaction Date: 08/30/2019
        Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 3 of 11 PageID #: 8




                                                                      5.
                           Petitioner would have taken advantage of the option to retain insurance, if he would

                    have had the opportunity and made aware that this option was available. Demand was made

                    upon defendants, TERRAL RIVER SERVICE, INC via letter dated June 7, 2019 for the

                    necessary information to apply. The letter attached as Exhibit 1, was received on.June 10, 2019.

                    No response has been given for information provided as requested by letter.

                                                                      6.

                            DEFENDANTS,TERRAL RIVER SERVICE,INC and CIGNA are responsible for all

                    damages and/or expense incurred as it relates to the unpaid medical bills, expenses and

                    services which were related to the injury.

                                                                      7.

                           The loss of insurance has resulted in substantial economic harm and loss to Petitioner,

                    as Petitioner has been unemployed due to his injury and/or illness. TERRAL RIVER

                    SERVICE,INC has more than 20 employees and is subject to COBRA.

                                                                      8.

                           DEFENDANTS did violate mulitple provisions of Louisiana and Federal Laws in that

                    they failed to advise and/or provide insurance coverage pursuant to the laws and rules of

                    COBRA. DEFENDANT's conduct in this regard was willfull and intentional and, as such,

                    DEFENDANTS are liable to Pettioner for civil damages in the amount to be determined by

                    this Court, plus reasonable attorney fees and costs. The Consolidated Omnibus Budget

                    Reconciliation Act of 1985 provides for the tax penaltis and statutory penalities and attorney

                    fees and interest.

                                                                           9.

                           Failure to notify of cancellation of insurance is a violation under LSA. R.S. 22:636 and

                    22:636.3. DEFENDANT, TERRAL RIVER SERVICE, INC is a sole interest company and

                    DEFENDANT, CIGNA, was the administrator. Cancellation without notice entitles the

                    plaintiff to penalties and attorney fees.




                                                 Kennedy v. Terral River Service, Inc & CIGNA.
                                                             Petitionfor Damages
                                                                 August 2019
Page 3/6 CIVIL, 2019-00007152, Transaction Date: 08/30/2019
        Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 4 of 11 PageID #: 9




                           WHEREFORE, petitioner, GREG E. KENNEDY, prays that after due proceedings are

                    had, that there be judgment rendered herein in his favor, and against defendants, TERRAL

                    RIVER SERVICE,INC. and CIGNA INSURANCE,for damages, as well as court costs and

                    attorney fees, and for all general and equitable relief to which Petitioner is legally entitled.




                                                                            Respectfully Submitted:

                                                                            RIDDLE & DONAGHEY,LLC


                                                                                                         )
                                                                    __;-
                                                                    ,.--- <-- >CHARLES A. RIECDI-,E;TI-1,
                                                                               La. Bar Roll No. 10974
                                                                               JENNY DONAGHEY-BECKHAM,
                                                                               La. Bar Roll No. 34522
                                                                               PO Box 608
                                                                               208 E. Mark St.
                                                                               Marksville, Louisiana 71351
                                                                               Telephone No.: 318.240.7217
                                                                               Facsimile No.: 318.240.9000




                    SHERIFF,PLEASE SERVE:



                    SERVICE INFORMATION:

                    TERRAL RIVER SERVICE,INC,
                    through
                    Daniel Terral
                    10100 Highway 65S
                     Lake Providence, LA 71254

                    CIGNA
                    through
                    CT CORPORATION SYSTEM
                    3867 Plaza Tower Drive
                    Baton Rouge,Louisiana, 70816




                                                 Kennedy v. Terral River Service, Inc & CIGNA
                                                             Petitionfor Damages
                                                                 August 2019
Page 4/6 CIVIL, 2019-00007152, Transaction Date: 08/30/2019
       Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 5 of 11 PageID #: 10




                                             CIVIL SUIT NO.

                    GREG E. KENNEDY                                    12T11 JUDICIAL DISTRICT COURT

                    VERSUS                                             PARISH OF AVOYELLES

                    TERRAL RIVER SERVICE,INC.                          STATE OF LOUISIANA
                    AND CIGNA


                                                         VERIFICATION

                    STATE OF LOUISIANA

                    PARISH OF AVOYELLES


                           BEFORE ME,the undersigned Notary Public, duly commissioned and qualified

                    in and for the Parish of Avoyelles, State of Louisiana, personally came and appeared:


                                                     GREG E. KENNEDY

                    who after being first duly sworn did declare that he is the petitioner in the foregoing

                    Petition, that he has read said pleading, and that all of the allegations contained therein

                    are true and correct to the best of his knowledge, information and belief.




                                                                              'REG E. KENNEDY




                    SWORN TO AND SUBSCRIBED before me this                     day of




                                               Name:
                                                      4
                                                     -ID-T-26   PUBLIC

                                               Ba     No:CHARLES A.RIDDLE, NI
                                                                 puBLIC. LOUWANA
                                                              WISH OF AVOYELLES
                                                                BAR 10874
                                                       MY COMMISSION EXPIRES AT DEATH
Page 5/6 CIVIL, 2019-00007152, Transaction Date: 08/30/2019
       Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 6 of 11 PageID #: 11




                                        RIDDLE &DONAGHEY
                                                ATTORNEYS AT LAW
                                                 RIDDLE BUILDING
      CHARLES A.RIDDLE(1879-1954)              208 EAST MARK STREET                      JENNY DONAGHEY
      CHARLES A.RIDDLE JR.(1917-1976)           POST OFFICE BOX 608                      e-mail: Jenny@rdattorneys.com
      CHARLES A. RIDDLE III                MARKSVILLE,LOUISIANA 71351-0608
      e-mail: cricicile777@aol.com                   Telephone(318) 240-7217
                                                    Facsimile(318) 240-9000


                                                        June 7,2019



      VIA CERTIFIED MAIL
      7015 3430 0000 3353 5479
      Terral River Services,INC
      10100. U.S.65
      Lake Providence, LA 71254

               Re: Greg Kennedy


      Dear Sirs:

      Please be advised that I have been retained to represent Greg Kennedy in an effort to correct the violation of his
      COBRA rights to insurance. Since his 12 weeks of FMLA has ended, he has never been given any information
      about his rights to retain his insurance. In fact, he was only made aware of a lack of insurance when he arrived
      at his neurosurgeon's appointment on Wednesday June 5,2019.

      Please notify Cigna, who will also be receiving a copy of this letter, that Greg Kennedy desires to exercise his
      rights to the continued insurance, at his expense. The fact that he was not notified of his rights, this should be
      retroactive to the date of termination.

      Further, he will pay whatever is owed. Please invoice him directly at 9371 Hwy.451, Moreauville, LA 71355.

      Thanking you in advance,I remain

                                                   Very truly yo



                                                   CHASS A. ALE III

      CARIII/Ins
Page 6/6 CIVIL, 2019-00007152, Transaction Date: 08/30/2019
       Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 7 of 11 PageID #: 12

 Gnci •umeLtc.,



                                                       U.S. Postal Service'
                                                       CERTIFIED MAIL® RECEIPT
                                                       Domestic Mail.Only
                                       IN
                                                       For delivery information, visit our website at www.usps.comt
                                                         LAK.Cf919.tu
                                            m        Certified Mali Fee
                                                                                                                S
                                                                                                                ,

                                           m                                  50                                   0697
                                                                                         n no.
                                           rnExtra Services & Fees (check box, add fee keprVtireite)                  04
                                                Return Receipt(hardeopy)           $    !LIM
                                           O ❑Return Receipt(electronic)           $         Ci                Postmark
                                              p Certified Mail Restricted Delivery      0                        Here
                                           0 ❑Adult Signature Required
                                              OAdult Signature Restricted Delivery $       "
                                           0 Postage
                                       I
                                           m         S                     W.5.5
                                           .7-       Total Postage and Fees                              06/07/2019
                                                                           $6.35
                                                     Sent To
                                           r1
                                           0 Street and Apt. No., orPo Boxffo.
                                           -
                                                     City, State, ZIP+46

                                                     PS Form 3800,April 2015 PSN753042-003-9047        See Reverse forInstructions




                 SENDER:COMPLETE THIS SECTION                                            COMPLETE THIS SECTION ON DELIVERY
                                                                                         A. Sig ature
                 II Complete items 1, 2, and 3.
                                                                                                                                         0 Agent
                    Print your name and address on the reverse                           X
                    so that we can return the card to you,                                                                                El Addressee
                                                                                      ,....gtoktiteived by(P                         G. Date of Delivery
                 I Attach this card to the back of the mailpiece,
                    or on the front if space permits.                                                                                (1) /WA
                 1. Article Addressed to:                                                D. Is delivery address different from item 1? 0 Yes
                                                                                            If YES, enter delivery address below: El No



                         ",Terral River Services, INC
                                 10100 U.S, 65
                         %Lake Providence, LA 71254
                                                                                      3. Service Type                           1:3 Priority Mail Express®

                       I II9402II l3496 7275 0329 05
                      I9590                                                           0 Adult Signature
                                                                                      0 Adult Signature Restricted Delivery
                                                                                      0 Certified Mail®
                                                                                      0 Certified Mail Restricted Delivery
                                                                                                                                0 Registered Maitre
                                                                                                                                0 Registered Mail Restricted
                                                                                                                                    Delivery
                                                                                                                                0 Return Receipt for
                                                                                      0 Collect on Delhiery                         Merchandise
               _ o drfirlo Nli imhpr rTranRfpr_frilm service.labell_                  0 Collect on Delivery Restricted Delivery 0 Signature ConfirmationTM
                                                                                             •ed Mail                           0 Signature Confirmation
                     7015 3430 0000:3353, 547;9                                               ed Mail Restricted Delivery           Restricted Delivery
                                                                                              $500)

                 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                Domestic Return Receipt
                                                 .         ;      •; ; f
Page 1/1 CIVIL, 2019-00007152, Transaction Date: 08/30/2019
           Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 8 of 11 PageID #: 13
   ,WIllVIIVIZIPZIVAIIZIVIIIZIWIE•SIII/IVIZIIMIZIPWI.V.I.C4•74VANVIIIA
   r                                                                 •                        0VII/40VII./.AIZIPZIPZIMIIAiln,WAIAWIVIZIVAIVA1..0.11IZIVIIIZIMOVAIIVIMIAWAIIZIVIII/IMOVIIVIIIIZAlir.IMIZAIIVIp
                                                                       %WAWAWAIMIVIVIIAWAII.1V.


   0
                                                                                              CITATION
                                                                                                                                                                                                           0
   , •                                                                                                                                                                                                     0
   0                                                                                                                                                                                                       0
   0 GREGEKENNEDY                                                                                 t~s                                                       Case: 2019-00007152                            0
   0                                                                                                                                                                                                       0
   0                                                                                                                                                        Division: B                                    0
     Vs.                                                                                                                                                    12th Judicial District Court                   0
   0                                                                                                                                                        Parish ofAvoyelles                             0
                                                                                                                                                                                                           0
   0     TERRAL RIVER SERUCE,INC,ET AL                                                                                                                      State ofLouisiana
   0                                                                                                                                                                                                       0
   0
   0                                                                                                                                                                                              . 0
   0
   0                                                                                                                                                                                                       0
   0                                                                                                                                                                                                       0
   0     To: CIGNA                                                                                                                                                                                         0
   0         THROUGH CT CORPORATION SYSTEM
   0         3867PLAZA TOWER DRIVE                                                                                                                                                                         0
   0         BATON ROUGE,LA. 70816
   0                                                                                                                                                                                                       0
   0                                                                                                                                                                                                       0
   0                                                                                                                                                                                                       00
   0
   0
   00                YOU ARE HEREBY CITED to appear in the office ofthe Clerk ofsaid Court, in the City ofMarksville,
    0         Parish aforesaid and comply with the demand contained in the petition, ofwhich a copy is hereto annexed,                                                                                     0
    0                                                                                                                                                                                                      0
    0                                                                                                                                                                                                      0
    0          or make an appearance, in writing, byfiling a pleading or otherwise in the Office ofsaid Clerk within                                                                                       0
                                                                                                                                                                                                           0
    00                                                                                                                                                                                                     0
     0        FIP'E'EN (15) days after the service hereof under penalty ofdefault.
    0                                                                                                                                                                                                      0
    0                                                                                                                                                                                                      0
    0                                                                                                                                                                                                      0
    0
    0                 WITNESS the Honorable JUDGES ofour said Court on Friday, August 30, 2019.
   0                                                                                                                                                                                                       0
   0                                                                                                                                                                                                        g
   00                                                                                                         Connie F. Desselle                                                                           0
                                                                                                              Clerk of Court
   0 0/P                                                                                                                                                                                                   00
   0                                                                                                                                                                                                        0
   0
   0                                                                                                                                                                                                       0
   0                                                                                                                                                                                                       00
   f                                                                                                                                                                                                       00
   0                                                                                                          Deputy Clerk of Court
                                                                                                                                                                                                            g
   0     Attorney
   $     CHARLES A. RIDDLE, III                                                                                                                                                                            0
   00    These documents mean you have been sued.                                                                                                                                                          0
    0                                                                                                                                                                                                      0
         Legal assistance is advisable and you should contact a lawyer immediately.
         JUDGES AND COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE.                                                                                                                                00
   0                                                                                                                                                                                                        0
   0                                                SHERIFF'S RETURN                                                                                                                                       0
   0                                                                                                                                                                                                       0
   0                                                 PERSONAL SERVICE                                                                                                                                      00
   0                                                                                                                                                                                                       0
   00                                                                                                                                                                                                      0
    0 Received the above citation, a certified copy thereof, and a certified copy ofthe petition                                                                                                           0
    0                                                                                                                                                                                                       0
    0                                                                                                                                                                                                       0
    0        Filed on                                                                                                                                                                                       0
     00                                                                                                                                                                                                     0
      0                                                                                                                                                                                                     0
             Date Served                                                                                                                                                                                    0
     0                                                                                                                                                                                                      0
     00      In person to                                                                                                                                                                                   0
     0                                                                                                                                                                                                      0
     0                                                                                                                                                                                                      0
     0                                                                                                                                                                                                      0
     0       Deputy Sheriff
     0                                                                                                                                                                                                      0
     0                                                                                                                                                                                                      0
     0                                                                                                                                                                                                      0
     0                                              DOMICILIARY SERVICE                                                                                                                                     00
     0                                                                                                                                                                                                       0
     0                                                                                                                                                                                                       0
     0 Received this citation, a certified copy thereof and a certified copy ofthe petition
      0                                                                                                                                                                                                     00
      0      Filed on
      0                                                                                                                                                                                                      0
     0                                                                                                                                                                                                       00
     0       Date Served
   0                                                                                                                                                                                                       00
    0
            Served to                                                                                                                                                                                      0
                                                                                                                                                                                                           0
    00        A person apparently above the age ofsixteen years residing at the said domicile as a member thereof
                                                                                                                                                                                                            0
             from which, at the time ofsaid service, the above named individual was absent.                                                                                                                 00
     0                                                                                                                                                                                                       0
     0                                                                                                                                                                                                       0
             Deputy Sheriff
     0                                                                                                                                                                                                      0
     0                                                                                                                                                                                                      0
     0                                                  FOOTERAREA
     0                                                                                                                                                                                                      0
                                                                                                                                                                                                           _0,
    ZAIIVIVAMIZAIMPAIZAIVIIVIIIIIVIIVIIVII/IPZIMVIZAKUIVIVAW/AIZIOVIVIVIWIWIZAIZIMOV/ZAWIMIXIIMPVIVAIMIZIVIWAIVIWAIVANV.MIWZII/AVIIZAWIVAIIVIII/IrrAIVIVIIIIVAIVAIZAVIKIIIVIIVAIMIZO5,.,
Page 1/1 CIVIL, 2019-00007152, Transaction Date: 08/30/2019
          Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 9 of 11 PageID #: 14
   r.......z.z.%...........................z....x....z...z.....v................w.............—A.x.—...z.v....v."
   1                                                                                                             004
                                                     CITATION
                                                                                                                ;
                                                                                                                ,P
                                                                                                                   dP                   S
  '
  '
  r

         GREGEKENNEDY                                                                                    Case: 2019-00007152            E
                                                                   .
                                                                   ';01  -"VOI
   P                                                                                                     Division: B
   'I
   P     Vs.
                                                             4..44/..;
                                                            4:4)                                         12' Judicial District Court   ;,r%!
   ,
   ,f                                                                                                                                    r,,
                                                                     li d I                              Parish ofAvoyelles            5
                                                                                                                                        E
   !
   .                                                         \-N
   I     TERRAL RIVER SERVICE,INC,ET AL                                                                  State ofLouisiana             ,0
                                                                                                                                       0
                                                                                                                                       4
                                                                                                                                       5
   , •                                                                                                                                 5
   6
   0                                                                                                                                   5
   .5
   0
      To:       TERRAL RIVER SERVICE, INC
                                                                                                                                       $r•
   0
                THROUGH DANIFY, TERRA',
                10.100HIGHWAY 65S                                                                                                       00
   .1.          LAKE PROVIDENCE, LA 71254                                                                                                0
                                                                                                                                        0
                                                                                                                                        0
   .                                                                                                                                    0
   0                                                                                                                                    0
   0                                                                                                                                    0
   0                                                                                                                                    0
                   YOU ARE HEREBY CITED to appear in the office ofthe Clerk ofsaid Court, in the City ofMarksville,
                                                                                                                                        $
   0                                                                                                                                    0
    $          Parish aforesaid and comply with the demand contained in the petition, ofwhich a copy is hereto annexed,
    $                                                                                                                                   0
   0           or make an appearance, in writing, byfiling a pleading or otherwise in the Office ofsaid Clerk within                    $
                                                                                                                                        $
   0                                                                                                                                    $
    $          FIFTEEN (15) days after the service hereof under penalty ofdefault.
    $                                                                                                                                   0
   0                                                                                                                                    0
   0                                                                                                                                    $0
   0
                   WITNESS the Honorable JUDGES ofour said Court on Friday, August 30, 2019.
   0                                                                                                                                    0
    $                                                                                                                                   00
   0                                                                                                                                    0
   00                                                                            Connie F. Desselle
                                                                                 Clerk of Court
   0                                                                                                                                    00
         0/P
   0                                                                                                                                    $
   0
   $                                                                                                                                    0
   $                                                                                                                                    0
                                                                                                                                        0
                                                                                                                                        0
   0                                                                             Deputy Clerk of Court
                                                                                                                                        $
   %
   0 Attorney
   0 CHARLES A. RIDDLE, III
   0 These documents mean you have been sued.                                                                                           0
                                                                                                                                        0
     Legal assistance is advisable and you should contact a lawyer immediately.                                                           $
                                                                                                                                        0
     JUDGES AND COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE.                                                                 0
   0                                                                                                                                    00
   0
   0                                            SHERIFF'S RETURN                                                                         0
   0                                                                                                                                     0
   0                                                                                                                                     00
   $                                              PERSONAL SERVICE                                                                      $
   I                                                                                                                                    $
   $                                                                                                                                    $
      $ Received the above citation, a certified copy thereof and a cerqfied copy ofthe petition
    0                                                                                                                                  00
    0
    0         Filed on                                                                                                                  0
    00                                                                                                                                  0
              Date Served                                                                                                               00
     0                                                                                                                                 0
     00                                                                                                                                0
             In person to
      0                                                                                                                                0
      0                                                                                                                                0
   0          Deputy Sheriff                                                                                                           0
   0                                                                                                                                   0
   0                                                                                                                                   0
   00                                               DOMICILIARY SERVICE                                                                00
   0                                                                                                                                   $
   0                                                                                                                                   0
   0 Received this citation, a certified copy thereof and a certified copy ofthe petition
   0
   0                                                                                                                                   0
   0
           Filed on
   0                                                                                                                                   0
                                                                                                                                       0
                                                                                                                                       0
                 Date Served                                                                                                           0
     0                                                                                                                                 0
   0
   0             Served to                                                                                                             0
   00                                                                                                                                  0
                  A person apparently above the age ofsixteen years residing at the said domicile as a memberthereof
    0$           from which, at the time ofsaid service, the above named individual was absent.                                        0
                                                                                                                                       00
     $
    0                                                                                                                                   0
                                                                                                                                        0
                 Deputy Sheriff                                                                                                         0
   0                                                                                                                                    0
                                                                                                                                        0
   $                                                  FOOTERAREA
                                                                                                                         _0,
   k.....x....................................z...x.v..................v.........z......x....w................ra.umu...n..
Page 1/1 CIVIL, 2019-00007152, Transaction Date: 09/18/2019
           Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 10 of 11 PageID #: 15
     purzgramozwAdmewriwzmovarmivmmwarwmps.."•mwmp.mmonswzmwrz•vmvozamozw.ormmozamdmozorwrzazamdmilmwravazrnmv.vmzormrzwzowdmozezominswvmvws.monsommarnamwwwwwm•p
                                                                                                                                                                lAl
    Pa
                                                                      NOTICE OFSERVICE                                                                                           04
    ,0                                                                                                                                                                           :
    ,0
    PA
    1.     GREGEKENNEDY                                                                                                                  Case: 2019-00007152                      PA
                                                                                                                                         Division: B                               t.
           Vs.                                                                                                                           12'h Judicial District Court             4,&
   ,01                                                                                                                                   Parish ofAvoyelles                        P
     r,                                                                                                                                                                           0
           TERRAL RIVER SERVICE,INC,ET AL                                                                                                State ofLouisiana                        PA
    t
    P
    OA                                                                                                                                                                            PA
     AP    •

    i                                                                                                                                                                             g
    PA
    .PE                                                                                                                                                                          fr'
                                                                                                                                                                                 !
   ;
           To: CHARLES RIDDLE III                                                                                                                                                fP
    I                                                                                                                                                                            !
               CHA.RLES RIDDLE HI
    ,0         P. 0. BOX 608                                                                                                                                                      1
    O
               MARKSVILIF, LA 000000000                                                                                                                                          !
                                                                                                                                                                                 ?,
                                                                                                                                                                                  PA
    P                                                                                                                                                                             f

     gPA
   PA
   ! 1•
   P           Date ofService: TUESDAY,SEPTEMBER 10, 2019
   PA
   P
    OA
   1        Personal/Domiciliary: PERSONAL TO CIGNA THRU CT CORP SYSTEM THRU ASHLEY
           MINVIELLE

               Pleading Served: 0/P

    0
               Issued by the Clerk ofCourt on WEDNESDAY, SEPTEMBER 18, 2019.


    0



    0



    0

                                                                                                                                  Connie F. Desselle
                                                                                                                                  Clerk of Court




    0




    /,



    0


    0

                                                                              FOOTERAREA
           Form: 0109

   .409105,emAIMMY,A1/.407/140MoZoZwZilmaZwZmareiwZoWn&orAWAWVArZavari5o92,5Wwww/ozovowp.0%.V.5W5.2wAvare2•60WW6OZIZVZIZOZNZIZAVAIZa50AmmlwZmZoVAM09;m40..Z.Z.Z.%0M0,4....,,,,,,,u0:
Page 1/1        CIVIL, 2019-00007152, Transaction Date: 09/24/2019
          Case 1:19-cv-01288-DDD-JPM Document 1-1 Filed 10/03/19 Page 11 of 11 PageID #: 16
     INVAPANVIIVIVIIVIIIAIIVIIVAIZIVIVIIMI/211.1MIZAMIZIWAIPMIZAWILAWAVIVIVINVIIAM74KarMIZAIZIMOVIIVIVIIVIZIPZIWIZAVIVIZIOVIZAIZIOVIIIZAIVAIWIAM.IIAIIIAIVAIIVIVNVIVIMIZAIWIAIIANIMMOKIAIZIMIZAIKel


    0K                                                                                                                                                                                           0
                                                                                                                                                                                                 00
                                                                             NOTICE OFSERVICE
    1 .                                                                                                                                                                                           0
          G'REGEKENNEDY                                                                                                                             Case: 2019-00007152                          0
    0                                                                                                                                               Division: B                                  0
                                                                                                          1                                                                                      0
          Vs.                                                                                                                                       120' Judicial District Court                 0
                                                                                                                                                    Parish ofAvoyelles                           1
    0
          TERRA]:RIVER SERVICE,INC,ET AL                                                                                                            State ofLouisiana                            0
    0                                                                                                                                                                                            0
                                                                                                                                                                                                 0
          .
    0
    1
                                                                                                                                                                                                 0
    0                                                                                                                                                                                            0
    0
    #     To: CHARLES RIDDLE III                                                                                                                                                                 1
    t         CHARLES RIDDLE HI                                                                                                                                                                  0
    i                                                                                                                                                                                            0
    0         P. O.BOX 608                                                                                                                                                                       0
    0         MARKSVILLE, IA 000000000
    0
                                                                                                                                                                                                 0
   ;                                                                                                                                                                                             0
   0                                                                                                                                                                                             ;
            Date ofService: TUESDAY,SEPTEMBER 03, 2019                                                                                                                                           0
                                                                                                                                                                                                 0
    0                                                                                                                                                                                            0
    0                                                                                                                                                                                             #
           Personal/Domiciliary: PERSONAL TO TERRAL RIVER SERVICE LVC THRU DANIEL TERRAL
                                                                                                                                                                                                 00
          THRU THERESA S                                                                                                                                                                          0
    0
    0                                                                                                                                                                                             0
    0
    %       Pleading Served: 0/P
    0
    #
                                                                                                                                                                                                 0
    1
            Issued by the Clerk ofCourt on TUESDAY, SEPTEMBER 24, 2019.                                                                                                                          0
                                                                                                                                                                                                 #
    /,
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
   ;
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
    0                                                                                                                                                                                            0
    0                                                                                                                                                                                            0
    1                                                                                                                                                                                            0
    0                                                                                                                                                                                            0
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
   0                                                                                                                                                                                             o
   00                                                                                                                                                                                            0
                                                                                                                                                                                                 0
   ;                                                                                                                                                                                             0
   0                                                                                                                                         Connie F. Desselle                                  1
                                                                                                                                             Clerk of Court                                      0
    1                                                                                                                                                                                            0
   ;                                                                                                                                                                                             0
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
    1                                                                                                                                                                                            1
                                                                                                                                                                                                 0
   ;
   0
                                                                                                                                                                                                 0
   1.
                                                                                                                                                                                                 I
    1                                                                                                                                                                                            0
                                                                                                                                                                                                 0
   ;
   0                                                                                                                                                                                             0
   0
                                                                                                                                                                                                 0
   0
   I                                                                                                                                                                                             /,
   ,/                                                                                                                                                                                            0
    0                                                                                                                                                                                            0
    0
                                                                                                                                                                                                 0
    0                                                                                                                                                                                            /,
    /,                                                                                                                                                                                           0
    0                                                                                                                                                                                            0
    0
    0                                                                                                                                                                                            0
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
   0                                                                                                                                                                                             0
   0                                                                                                                                                                                             0
   0
   0                                                                                                                                                                                             0
                                                                                                                                                                                                 0

    00                                                                                                                                                                                           1
                                                                                                                                                                                                  g
    00                                                                                                                                                                                          ;
                                                                                                                                                                                                0
     0                                                                                                                                                                                          01g
   ;0                                                                                                                                                                                             g
     1                                                                                                                                                                                          o0
     1,                                                                                                                                                                                         0g
     1                                                                                                                                                                                          0
                                                                                                                                                                                                #
                                                                                                                                                                                                0
                                                                                     FOOTERAREA                                                                                                 0
                                                                                                                                                                                                1
